Citation Nr: 1230073	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the Veteran submitted a timely appeal of the denial of service connection for post-traumatic stress disorder (PTSD).

2.  Whether the Veteran submitted a timely appeal of the denial of service connection for residuals of a right ankle sprain.

3.  Whether the Veteran submitted a timely appeal of the denial of service connection for residuals of a left ankle sprain. 

4.  Whether the Veteran submitted a timely appeal of the denial of service connection for residuals of a right eye corneal abrasion.

5.  Whether the Veteran submitted a timely appeal of the denial of service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training with the National Guard from September 17, 1984 to December 18, 1984; active duty for special work (ADSW) from September 5, 2000 to September 22, 2000; and active duty from May 5, 2003 to November 6, 2003.    

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
September 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for posttraumatic stress disorder (PTSD), residuals of bilateral ankle sprain, right corneal abrasion, and a bilateral hearing loss disability and a May 2007 decision of RO that denied entitlement to pension benefits.

On his VA Form 9 dated April 2008, the Veteran requested a hearing before a Veterans Law Judge at the RO.  However, in a subsequent statement dated July 2008, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704(e) (2011).

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified of the denial of his claims for service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability by letter dated September 21, 2006.

2.  A Statement of the Case addressing the claims for service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability was mailed to the Veteran on December 19, 2007.  

3.  On April 29, 2008, the RO received a VA Form 9, Appeal to Board of Veterans' Appeals, on which the Veteran expressed a desire to appeal all issues listed on the Statement of the Case that the RO had sent to him.  

4.  A substantive appeal of the denial of service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability was not received within one year of the September 21, 2006, notice of the original decision, or within 60 days after the RO mailed the Statement of the Case to the Veteran.


CONCLUSION OF LAW

The Veteran did not submit a timely appeal of the denial of service connection for service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.1000, 20.200, 20.201, 20.302(b) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has enhanced duties to notify and assist claimants in the development of their claims.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001).  In this case, the Board observes that the resolution of the Veteran's timeliness of appeal claim turns on a matter of law and not on the underlying facts or development of the facts. In VAOPGCPREC 5-2004 (July 23, 2004) VA's Office of General Counsel  held that the VCAA does not require either notice or assistance when the claim cannot be substantiated under the law or based on the application of the law to undisputed facts.  Similarly, the Court has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2002); Mason v. Principi, 16 Vet. App. 129, 132   (2002); Manning v. Principi, 16 Vet. App. 534, 542-543   (2002). 

The Veteran was notified by a May 2012 letter that the Board intended to address the issue of the timeliness of his appeal of the denial of service connection for service connection for service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability.  The letter indicated that he and his representative would be provided with 60 days in which to submit any additional evidence or argument for this issue.  No additional evidence or argument was received during the 60 day period.  Therefore, the Board will proceed with consideration of this issue of timeliness of his appeal.  

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear.  38 C.F.R. § 20.201. 

A Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information. If the Statement of the Case and any prior Supplemental Statements of the Case addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  The Board will not presume that an appellant agrees with any statement of fact contained in a Statement of the Case or a Supplemental Statement of the Case which is not specifically contested. Proper completion and filing of a Substantive Appeal are the last actions the appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202. 

Except in the case of simultaneously contested claims, a Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the Statement of the Case will be presumed to be the same as the date of the Statement of the Case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(b). 

The issues of entitlement to service connection for service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability were denied in September 2006.  The Veteran was notified of this decision in a letter dated September 21, 2006.  In response to a timely Notice of Disagreement submitted by the Veteran, the RO issued a Statement of the Case on December 19, 2007.  The cover letter notified the Veteran that he must file a formal appeal to complete the appeal of this issue, and that it must be received within one year of the original notification of the decision, or within 60 days of the Statement of the Case.

The earliest communication from the Veteran that could be interpreted as a Substantive Appeal is a VA Form 9, Appeal to Board of Veterans' Appeals that was received on April 29, 2008.  On that form, the Veteran expressed a desire to appeal all issues listed on the Statement of the Case that the RO had sent to him.  While this communication was timely with respect to the Veteran's claim for nonservice-connected pension benefits, it was received more than one year after the September 21, 2006, notice of the original decision, and more than 60 days after the date of the Statement of the Case (December 19, 2007).  Thus, the April 2008 Form 9, is not timely with respect to the claims for service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability.  

As the Veteran did not file a timely appeal of the denial of service connection for PTSD, residuals of a right ankle sprain, residuals of a left ankle sprain, right eye corneal abrasion, and bilateral hearing disability, these issues are not before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.302(b).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues.  To this extent, the appeal is dismissed. 


ORDER

The claim of entitlement to service connection for PTSD is dismissed.

The claim of entitlement to service connection for residuals of a right ankle sprain is dismissed.  

The claim of entitlement to service connection for residuals of a left ankle sprain is dismissed.

The claim of entitlement to service connection for right eye corneal abrasion is dismissed.  

The claim of entitlement to service connection for bilateral hearing disability is dismissed.


REMAND

In a July 2008 statement, the Veteran indicated that he receives Supplemental Security Income (SSI).  Moreover, the evidence of record indicates that he is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, his SSA records are not currently in the claims folder.
 
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Additionally, the U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the Social Security Administration (SSA), and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based. See Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the circumstances presented here, the RO should request the Veteran's SSA medical records as well as any SSI records.

Accordingly, the case is REMANDED for the following action:

1. The RO should request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Additionally, records pertaining to the Veteran's receipt of SSI should also be obtained.  Any materials obtained should be associated with the Veteran's VA claims folder.

2. Thereafter, the claim for nonservice-connected disability pension must be readjudicated by the RO.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran in connection with this claim, the Veteran and his representative must be provided a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


